December 16, 2011


Mr. Mike A. Hatchell
Locke Lord LLP
100 Congress Avenue, Suite 300
Austin, TX 78701-4042
Mr. Craig T. Enoch
Enoch Kever PLLC
600 Congress Avenue, Suite 2800
Austin, TX 78701

RE:   Case Number:  10-0734
      Court of Appeals Number:  05-08-01053-CV
      Trial Court Number:  DC-07-06538

Style:      AMERICO LIFE, INC., AMERICO FINANCIAL LIFE AND ANNUITY
      INSURANCE COMPANY, GREAT SOUTHERN LIFE INSURANCE COMPANY, THE OHIO
      STATE LIFE INSURANCE COMPANY, AND NATIONAL FARMERS' UNION LIFE
      INSURANCE COMPANY
      v.
      ROBERT L. MYER AND STRIDER MARKETING GROUP, INC.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Lisa Matz     |
|   |Mr. Gary          |
|   |Fitzsimmons       |